Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: While there is a reference, Swartz et al. (U.S. Pub. No. 20200331651), that discloses a nestable container with an expandable bottom structure comprising: a rectangular top rim (figure 1); a first end wall extending downward from a first end of the top rim 4 (figure 1); a second end wall extending downward from a second end of the top rim opposing the first end of the top rim 4 (Figure 1); a first side wall extending downward from a first side of the top rim 3 (Figure 1); a second side wall extending downward from a second side of the top rim opposing the first side of the top rim 3 (Figure 1), a bottom wall 2 (Figure 2) connected to a bottom portion of the first side wall by a first expandable and collapsible linking portion 4.2 (figure 5), the reference does not include a locking mechanism which locks the first end wall in an expanded position as required by the application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733